Poster, J.
The controlling legal question, and the only important one in this case, is, what were the liabilities incurred on the part of these defendants, to this plaintiff, in the transportation of this horse ? Were those liabilities such as are attached to common carriers by the common law, or were they such only as were created by special contract entered into between the parties ?
The plaintiff, for certain reasons assigned by him, prayed the court to lay the special contract, set up by the defendants, out of the case; the defendants insisted that the same was a good and valid agreement between the plaintiff and the Central Eailroad Company; that the defendants were entitled to the same limitation of liabilities and duties under it as had been stipulated for by the Central Eailroad Company ; and that the duties and liabilities of the defendants, *342in respect to the transportation of the horse, were not those by law imposed on common carriers.
The court charged the jury that the special contract insisted on by the defendants as the measure of their liability, was void, as stipulating for a total exemption from all liability.
If such was the character of this special contract, we are of opinion that the court was correct in pronouncing it void. We cannot recognize the validity of an agreement to exempt a party from all liability, where he fails to exercise ordinary care and diligence in the business in which lie engages. It is revolting to the moral sense, and contrary alike to the salutary principles of law and a sound public policy, to allow a bailee for hire to stipulate for exemption fr«m the consequences of his own carelessness and negligence.
But the defendants claim that the special contract set up by them was a limitation of their common law liability, not an exemption from all liability. That it was competent to the parties in this suit to stipulate for a diminished degree of responsibility from that imposed by law on common carriers, wo have no doubt. Whether the construction put on this special contract, in the court below, was correct or not, we think the defendants have no just ground of complaint, when we look at the manner in which the case was finally put to the jury. By the charge the liability of the defendants was for ordinary care only. The jury were told that if they should find that the plaintiff’s horse was injured on the defendants’ road, or while in their custody for transportation, from want of ordinary care and diligence on their part, the defendants would be liable. But unless they should find such an injury so received on the defendants’ road, or while the horse was in their custody for transportation, or if they found such injury was so received, but without any want of' ordinary care and diligence on their part, then their verdict should be for the defendants.
The responsibility of the defendants was thus made no more weighty than that required by law to be of perpetual obligation. If this special contract relieved from all liability, *343it was void. If it limited responsibility to tbe exercise of ordinary care, and no construction can be more favorable to tbe defendants, tlie defendants have the benefit of their contract, for that was the extent of the liability to which they were subjected under the charge of the court. A bailee without reward is responsible for such care as a prudent man takes of his own property; in other words, for ordinary care. The defendants surely cannot complain when held to no higher degree of responsibility.
It is unnecessary to pursue this discussion. The Supreme Court of the United States, in the recent case of Railroad Co. v. Lockwood, 17 Wallace, 357, had the law bearing upon this subject under consideration. The leading English and American authorities were fully examined in a very elaborate opinion by Mr. Justice Bradley. We coincide in the views therein expressed.
There should be no new trial.
In this opinion the other judges concurred.
Note.—The foregoing case was submitted on briefs, and Judge Cakpenteb oined in the decision though not present at the term.